Citation Nr: 1008105	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for left total knee 
arthroplasty with history of shell fragment wounds, tibia and 
fibula, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for shell fragment 
wounds, left forearm and hand with retained foreign body, 
muscle group IX (dominant), currently rated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for shell fragment 
wound to left leg, muscle group XII, currently rated as 30 
percent disabling.  

4.  Entitlement to an increased rating for shell fragment 
wound to medial aspect, right thigh, muscle group XV, 
currently rated as 20 percent disabling.  

5.  Entitlement to an increased rating for shell fragment 
wound right leg, muscle group XI, currently rated as 20 
percent disabling.  

6.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1949 to 
April 1953.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2008 decision of 
the San Diego, California Regional Office (RO).  Jurisdiction 
rests with the Salt Lake City, Utah RO.  

The Board notes that in a January 2005 examination a history 
of posttraumatic stress disorder, panic attacks, depression 
and anxiety was noted.  The examiner noted that the appellant 
had episodes of panic disorder and anxiety which was related 
to posttraumatic stress disorder from the war.  It does not 
appear that the RO has addressed the potential claim.  As 
such, we refer the issue of service connection for a 
psychiatric disorder to the RO for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Left total knee arthroplasty with history of shell 
fragment wounds, tibia and fibula is manifested by chronic 
pain and weakness, and limitation of motion, fatigue, and 
incoordination.  

2.  The appellant's shell fragment wounds, left forearm and 
hand with retained foreign body, muscle group IX (dominant) 
disability is severe.  

3.  The appellant's shell fragment wound to left leg, muscle 
group XII disability is severe.  

4.  Shell fragment wound to medial aspect, right thigh, 
muscle group XV is moderately severe.

5.  Shell fragment wound right leg, muscle group XI is 
moderately severe.  

6.  The appellant's service connected disabilities result in 
his requiring assistance with a number of his activities of 
daily living (ADLs) such as bathing and dressing, and 
requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for left 
total knee arthroplasty with history of shell fragment 
wounds, tibia and fibula have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5055 (2009).

2.  The criteria for a rating higher than 30 percent 
disabling for shell fragment wounds, left forearm and hand 
with retained foreign body, muscle group IX (dominant) have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5309 (2009).

3.  The criteria for a rating higher than 30 percent 
disabling for shell fragment wound to left leg, muscle group 
XII have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5312 (2009).

4.  The criteria for a rating higher than 20 percent 
disabling for shell fragment wound to medial aspect, right 
thigh, muscle group XV have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5315 (2009).

5.  The criteria for a rating higher than 20 percent 
disabling for shell fragment wound right leg, muscle group XI 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2009).

6.  The criteria for special monthly compensation based on 
aid and attendance have been met.  38 C.F.R. § 1114(l) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in March 2008 and August 2008. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Legal Criteria  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disabilities have not 
significantly changed and that a uniform rating is warranted 
during the time frame addressed in this decision.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The appellant's left total knee arthroplasty with history of 
shell fragment wounds, tibia and fibula is rated 30 percent 
disabling under DC 5262-5055.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009), prosthetic replacement of the 
knee joint warrants a 30 percent minimum rating.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is to be rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  Id.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is assigned.  Id.  
For one year following implantation of the prosthesis, a 100 
percent rating is assigned.  Id.

Diagnostic Code 5262 assigns a 10 percent rating for malunion 
of the tibia and fibula with a slight knee or ankle 
disability.  A 20 percent rating is assigned for malunion of 
the tibia and fibula with a moderate knee or ankle 
disability.  A 30 percent rating is assigned for malunion of 
the tibia and fibula with a marked knee or ankle disability.  
A 40 percent rating is assigned for nonunion of the tibia and 
fibula with loose motion, requiring a brace.

The remaining disabilities are rated under the criteria for 
muscle injuries.  Gunshot wounds often result in impairment 
of muscle, bone and/or nerve.  Muscle Group (MG) damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2009).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318). 38 C.F.R. § 4.55(b). For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles-- (i) Type of injury. 
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. (ii) History and complaint. 
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements. (iii) Objective findings. Entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups. Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Severe disability of muscles--(i) Type of injury. Through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board notes that a separate evaluation may also be 
warranted for scars.  In this regard, the Board notes that 
the rating criteria for scars were changed during the 
pendency of this appeal, effective October 2008.  However, 
the amended regulations were specifically effective for 
applications for benefits received by the VA on or after 
October 23, 2008.  As the appellant's claim was filed prior 
to October 2008, his disability is rated under the prior 
rating criteria for scars.  

Before October 2008, the rating criteria for scars provided 
that evaluations of scars of the head, face, or neck may be 
assigned based on the degree of disfigurement that is 
present.  A 10 percent evaluation is for assignment with one 
characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  A 30 percent rating is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement. See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (1)

The 8 characteristics of disfigurement for purposes of 
evaluation under Diagnostic Code 7800 are: A scar 5 or more 
inches (13 or more cm.) in length; a scar at least one-
quarter inch (0.6 cm.) wide at widest part; the surface 
contour of a scar is elevated or depressed on palpation; a 
scar adherent to underlying tissue; hypo-or hyper-pigmented 
scarring in an area exceeding six square inches (39 sq. cm.); 
abnormal skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); missing underlying soft tissue in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

A 10 percent evaluation is warranted for scars (other than 
head, face, or neck), in an area or areas exceeding 6 square 
inches (39 sq. cm.) that are deep or that cause limited 
motion.  Such scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) that are deep or that cause limited 
motion warrant a 20 percent evaluation.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 and Note (2).

A 10 percent evaluation is warranted for scars (other than 
head, face, or neck) in an area or areas of 144 square inches 
(929 sq. cm.) or greater, that are superficial and that do 
not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A 10 percent evaluation is warranted for superficial 
unstable scars.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).  
Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  A 
scar may also be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Increased rating for total left knee arthroplasty with 
history of shell fragment wounds, tibia and fibula

The appellant has appealed the denial of an increased rating 
for left total knee arthroplasty with history of shell 
fragment wounds, tibia and fibula.  The appellant's 
disability is rated 30 percent disabling under DC 5262-5055.  
To warrant an increased rating the evidence must show chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.

After review of the evidence, the Board finds that an 
increased rating for left total knee arthroplasty with 
history of shell fragment wounds, tibia and fibula is 
warranted.  Initially, the Board notes that any rating 
increase is subject to the laws and regulations governing 
payment of VA benefits, to include the Amputation Rule.  

In an April 2007 examination, an elderly man with chronic 
pain was noted.  It was noted that the left leg hurts and 
that the appellant had a total knee replacement and it hurts 
all the time.  It was also noted that the appellant was in 
bed most of the time because of the pain and that when he 
gets out of bed it hurts so bad he cannot function.  In July 
2008, the appellant fell on his left hip and knee.  He had 
severe pain in his femur area, and trouble walking or putting 
pressure on his leg.  Left total knee replacement, old, 
healed fractures of the proximal left tibia and fibula; 
shrapnel; and no acute fracture or evidence of prosthetic 
loosening identified was diagnosed.  

The appellant was afforded a VA compensation and pension 
examination in March 2009.  During this examination, the 
appellant reported knee aches.  It was noted that a total 
knee replacement had occurred several years ago.  There were 
no actual flare ups but it was noted that the appellant's 
actual range of motion was diminished a bit.  There was 
weakness, fatigue and incoordination.  The knee did not lock 
but gave way.  It was noted that the appellant had fallen two 
or three times in the last couple of months and that he walks 
with a cane now.  On and off numbness at the knee was 
reported.  The appellant also reported that he cannot walk to 
the end of the block anymore and that it was even hard to 
walk around his house.  The appellant had quite a bit of 
atrophy of the calf.  The entire lower leg was quite tender.  
Motor strength of the left leg was 4/5 with the exception of 
the knee.  The appellant walked hunched over with an antalgic 
gait favoring the left.  There was left knee flexion to 90 
degrees with pain at 90 degrees.  Extension did not reach 0 
degrees and his maximum was 18 degrees of flexion with pain.  
Repetitive motion increased pain on the left.  There was no 
effusion but tenderness diffusely.  Varus, valgus, anterior 
and posterior drawer and McMurray were all normal.  The joint 
was stable on the left.  The appellant reported that the leg 
felt weak from the knee down.  

The scar over the left knee was tender.  All scars were noted 
to be sensitive and numb.  There was no adherence to 
underlying tissue of the scars and skin texture was normal.  
There was no instability, no ulceration or breakdown, no 
elevation or depression, with the exception of the muscle and 
skin graft over the tibia that was elevated perhaps a cm.  
There was also no inflammation, edema, keloid formation, 
induration, inflexibility or limitation of motion or 
impairment of function caused by the scars.  Scars other than 
the lower leg scar were superficial and hypopigmented.  Total 
knee arthroplasty with history of shell fragment wound to 
tibia and fibula was diagnosed.  

In light of the above evidence, the Board finds that a rating 
of 60 percent disabling for left total knee arthroplasty with 
history of shell fragment wounds, tibia and fibula is 
warranted.  In this regard, the Board notes that there is a 
showing of chronic pain and weakness of the left knee.  The 
appellant has been shown to have constant, significant pain 
in his left knee.  He has described pain and weakness during 
treatment.  The appellant is competent to report these 
symptoms, and the Board finds that his statements are 
credible.  In addition, examination in March 2009 revealed 
that there was left knee flexion to 90 degrees with pain at 
90 degrees and extension did not reach 0 degrees.  
Examination revealed occasional giving way of the left knee 
and atrophy of the calf.  The appellant walked hunched over 
with an antalgic gait favoring the left and repetitive motion 
increased pain on the left.  The Board also notes that the 
appellant reported that he cannot walk to the end of the 
block anymore and that it was even hard to walk around his 
house.  These findings justify a 60 percent disability 
rating.  

However, the Board finds that a separate compensable rating 
for scars is not warranted.  While tender scar over the left 
knee was noted on examination, such is not of a severity or 
of a size so as to warrant additional compensation under the 
rating criteria pertaining to scars.  The March 2009 
examination revealed no adherence to underlying tissue of the 
scars and skin texture was normal.  There was no instability, 
no ulceration or breakdown, and no elevation or depression.  
Examination revealed no inflammation, edema, keloid 
formation, induration, inflexibility or limitation of motion 
or impairment of function caused by the scars. The Board 
recognizes that the muscle and skin graft over the tibia was 
noted to be elevated only perhaps a cm, and that the scars 
were noted to be superficial and hypopigmented.  However, 
they were not painful on examination and/or did not meet the 
size requirements for a separate rating.  Therefore, ratings 
for his scars are not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2008).

In evaluating the appellant's disability, the Board finds 
that his symptoms and complaints more nearly approximate the 
criteria required for the 60 percent rating under Diagnostic 
Code 5055.  38 C.F.R. § 4.7.  A higher rating of 100 percent 
is only applicable for the one year following the 
implementation of the prosthesis.  The appellant underwent 
this surgery in 1996.  As such, it does not apply here.  
Accordingly, the claim is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Increased Rating for shell fragment wounds, left forearm and 
hand with retained foreign body, muscle group IX (dominant)  

The appellant has appealed the denial of an increased rating 
for shell fragment wounds, left forearm and hand with 
retained foreign body, muscle group IX (dominant).  The 
appellant's disability is rated 30 percent disabling under 
Diagnostic Code 5309.  DC 5309 is applicable to muscle group 
IX, which includes the forearm muscles. These muscles act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
intrinsic muscles of the hand include: the thenar eminence; 
the short flexor, opponens, abductor, and adductor of the 
thumb; the hypothenar eminence; the short flexor, opponens, 
and abductor of the little finger; four lumbricales; and four 
dorsal and three palmar interossei.  38 C.F.R. § 4.73, DC 
5309.  A note to DC 5309 states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The note provides that muscle injuries to the 
hand should be rated based on limitation of motion, with a 
minimum rating of 10 percent.  

The appellant stepped on a land mine which exploded 
fracturing both bones of his left leg, and causing wounds of 
the flesh of the right leg and his left hand and left forearm 
in April 1952.  Wound missile shell fragment, penetrating 
both legs, left hand and forearm was noted in November 1952.  
There was no artery or nerve involvement.  At separation, 
multiple scars about extremities and powder burns about left 
upper and lower extremity were diagnosed.  

Examination of the left hand in August 1953 showed extensive 
distribution of small metallic foreign bodies through the 
soft tissue and there was apparently some deposition in the 
proximal phalanx of the ring finger.  No active bone lesions 
were apparent.  Examination of the left forearm, including 
the wrist and elbow joint, showed metallic foreign bodies in 
soft tissues of wrist and hand.  On the anterior surface of 
the upper one-third there was a scar 1/2 inch in diameter which 
was not inflamed or tender and did not interfere with the 
function of the structure beneath it.  The appellant had full 
flexion and extension of all fingers of the left hand, and 
was able to touch the ends of his fingers with the thumb and 
able to touch the ends of the fingers to the palm of the 
hand.  He was also able to spread them apart and bring them 
back together again.  The appellant had normal supination and 
pronation of the left hand, and normal flexion and extension 
of the left wrist.  The left elbow also had full extension to 
180 degrees, normal carrying angle and flexion so that the 
ends of the fingers touch the point of his shoulders.  At 
that time, the appellant had several scars over the outer 
dorsal surface of the hand and wrist.  They were not 
adherent, inflamed or tender.  

Examination of the left wrist and left hand in July 1955 
showed all joints had normal function in every way.  There 
was no swelling or pain with either active or passive motion.  
It was noted that scattered over the posterior surface of the 
left hand were multiple small bluish areas which had 
resemblances of power burns.  These were noted to be only 
slightly disfiguring and did not interfere with functioning.  
On the dorsum of the hand there were two or three small areas 
which were tender to pressure, and appeared to contain some 
small hard foreign bodies.  However, there was no 
inflammation in this area.  

In the March 2009 examination, the appellant reported some 
arthritis in his hand but otherwise no pain.  The wrist 
flared up with pain two to three times a week and holding it 
wrong caused pain.  The appellant denied any range of motion 
changes, weakness, fatigue or incoordination.  The appellant 
reported that the left wrist was weaker than the right and 
that occasionally he has numbness on the back of the middle, 
fourth fingers and the wrist.  He is left handed.  Flexion 
was 60 degrees, extension 60 degrees, radial deviation 20 
degrees and ulnar deviation 30 degrees.  There was pain with 
extremes on all of these and repetitive motion did not change 
his symptoms.  Strength was 4/5 in the extremity.  Grip 
strength was 4/5 and the tips of the fingers did not reach 
the proximal crease.  Range of motion of the hands and 
fingers were normal per CPEP criteria with no pain.  
Repetitive motion did not change his symptoms and there was 
no tenderness over the hand.  The appellant had slight 
atrophy at the hypothenar eminence.  He also had full range 
of motion of the elbow per CPEP criteria with no pain.  
Repetitive motion did not change his symptoms.  

Regarding scars, the appellant had a scar at the elbow and 
shrapnel in the hypothenar eminence as well as the posterior 
wrist at the ulnar aspect.  There was tenderness over the 
scar and elbow muscle tissue.  The left arm had a scar distal 
to the posterior elbow which was 5 x 0.5 cm over the left the 
ulnar eminence.  There were multiple black punctate lesions 
also over the ulnar aspect of the posterior wrist.  The 
lesions were consistent with shrapnel.  All scars were noted 
to have numbness.  There was no adherence to underlying 
tissue of the scars and skin texture was normal.  There was 
no instability, no ulceration or breakdown, and no elevation 
or depression.  There was also no inflammation, edema, keloid 
formation, induration, inflexibility or limitation of motion 
or impairment of function caused by the scars.  The scars 
were superficial and hypopigmented.  Shell fragment wound, 
left forearm and hand with retained foreign body was 
diagnosed.  

After review of the record, the Board concludes that a higher 
rating is not available for this disability.  In this regard, 
the Board notes that the current 30 percent rating 
contemplates severe muscle disability of Muscle Group IX, and 
is the maximum evaluation available under the diagnostic 
code.  The Board has considered other applicable diagnostic 
codes.  See 38 C.F.R. § 4.73, Diagnostic Codes 5307 to 5309.  
However, none of the remaining diagnostic codes applicable to 
rating muscle disabilities of the forearm and hand allow for 
ratings in excess of 30 percent disabling.  As such, a higher 
rating is not permitted.  Furthermore, the Board finds that a 
separate compensable rating for scars is not warranted.  In 
this regard, the Board notes that while the appellant has 
scars, such has been specifically considered in the current 
rating criteria.  The Board notes that a severe muscle 
disability under DC 5309 contemplates ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  The Board further notes that the current 
rating criteria prohibit rating scars separately.  

The Board accepts that the appellant has pain, slight atrophy 
and numbness.  See DeLuca.  The Board also finds the 
appellant's own reports of symptomatology to be credible.  
While it is clear that the residuals of this injury causes 
functional limitation, the appellant's symptoms are 
contemplated by the currently assigned 30 percent evaluation 
and a higher schedular rating is not available.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation than such currently assigned.  
The preponderance of evidence is against the claim for a 
rating in excess of 30 percent for this disability.  
Accordingly, the claim for a higher rating must be denied.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



Increased rating for shell fragment wound to left leg, muscle 
group XII  

The appellant has appealed the denial of an increased rating 
for shell fragment wound to the left leg, muscle group XII.  
The appellant's disability is rated 30 percent disabling 
under Diagnostic Codes 5312.  Diagnostic Code 5312, which is 
under the foot and leg anatomical region, provides for 
evaluations for disability of muscle group XII.  The function 
of these muscles is as follows:  Dorsiflexion (1); extension 
of toes (2); stabilization of arch (3).  The muscles include 
the anterior muscles of the leg: (1) Tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; (4) 
peroneus tertius.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (20 percent); and severe (30 
percent).  38 C.F.R. § 4.73, DC 5312.

As noted, in April 1952, the appellant stepped on a land mine 
which exploded fracturing both bones of his left leg, and 
causing wounds of the flesh of the right leg and his left 
hand and left forearm.  Wound missile shell fragment, 
penetrating both legs, left hand and forearm was noted in 
November 1952.  There was no artery or nerve involvement.  
Debridement of wound of extremities left leg was performed.  
An April 1953 examination record noted healed, wound missile, 
shell fragment, penetrating both legs, no artery or nerve 
involvement.  Cicatrix of skin, multiple, both thighs and 
foreign bodies retained, both lower extremities, shrapnel and 
impairment (weakness) of the anterior thigh group muscles 
were noted.  At separation, multiple scars about extremities 
and powder burns about left upper and lower extremity were 
diagnosed.

Examination of the left leg in August 1953 showed 
considerable irregularity of the upper third of the tibia 
indicative of old fractures.  The union was complete but 
there was definite medial angulation.  Examination at that 
time revealed that the appellant walked with a moderate limp 
on the left leg.  Extending over the anterior upper one-third 
of the left leg there was a large markedly scarred and 
depressed area which appeared as though considerable amount 
of the tibia had been removed.  Measurement of the left leg 
at that time revealed the left leg was one inch shorter than 
the right and that because of the shortening there was 
tilting of the body toward the right as he stood erect.  

It was noted in an April 1954 examination that the 
appellant's left leg was injured in April 1952 by a land mine 
explosion and that he was hospitalized for one year following 
the injury and had four operative procedures for removal of 
fragments and for skin grafting.  Retained metal foresight 
bodies, left leg were diagnosed.  In a July 1955 examination, 
it was noted that the appellant walked with a definite limp 
on the left leg.  

Examination in October 2004 revealed that the appellant was 
suffering from chronic neuropathic pain in his left lower 
extremity.  Chronic left leg pain and peripheral neuropathy 
bilateral lower extremities were diagnosed in December 2004.  
In November 2006, the appellant was seen for complaints of 
bilateral lower extremity pain.  He stated that any type of 
walking or ambulating caused significant pain in both legs.  
He denied weakness in the legs and any recent traumatic 
injuries.  
During the March 2009 examination, it was noted that the 
entire left leg hurts at 7-9/10 off and on every day.  There 
was also pain in the muscle of the thigh as well as the lower 
leg.  It was noted that the appellant cannot stand or sit any 
length of time and that the leg gets weak.  Back trouble with 
throbbing pains and shooting pains down his legs were noted.  
There was a deformity of the lower leg and pain.  The 
appellant denied flare ups but reported off and on numbness 
at the knee.  He reported that he cannot walk to the end of 
the block anymore and that it was even hard to walk around 
his house.  The appellant walked hunched over with an 
antalgic gait favoring the left.  The appellant had quite a 
bit of atrophy of the calf.  The entire lower leg was quite 
tender.  Motor strength of the left leg was 4/5 with the 
exception of the knee.  The appellant reported that the leg 
felt weak from the knee down.  

Examination revealed that the scars on the left knee and 
lower leg were quite tender.  All scars were sensitive and 
numb.  The left lower leg had a 3 X 8 inch oval muscle and 
skin graft scar over the anterior lower leg.  The appellant 
had numbness and tenderness on the left lower leg scar.  
There was no adherence to underlying tissue of the scars and 
skin texture was normal.  There was no instability, no 
ulceration or breakdown, no elevation or depression, with the 
exception of the muscle and skin graft over the tibia that 
was elevated perhaps a cm.  There was also no inflammation, 
edema, keloid formation, induration, inflexibility or 
limitation of motion or impairment of function caused by the 
scars.  The left lower leg was considered disfiguring.  Shell 
fragment wound, left leg, muscle group XII, with chronic 
pain, deformity and leg weakness was diagnosed.  

After review of the record, the Board concludes that a higher 
rating is not warranted for this disability.  In this regard, 
the Board notes that the current 30 percent rating 
contemplates severe muscle disability of Muscle Group XII, 
and is the maximum evaluation available under the diagnostic 
code.  The Board has considered other diagnostic codes that 
would allow for a higher disability rating.  See 38 C.F.R. § 
4.73, Diagnostic Codes 5310 to 5312.  However, none of the 
remaining diagnostic codes applicable to rating muscle 
disabilities of the leg allow for a higher rating.  
Furthermore, the Board finds that a separate compensable 
rating for scars is not warranted.  In this regard, the Board 
notes that while the appellant has scars, such has been 
specifically considered in the rating criteria.  The Board 
notes that a severe muscle disability under DC 5312 
contemplates ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  The Board 
also notes that the applicable rating criteria prohibit 
separately rating scars.   

The Board also notes the August 1953 finding that the left 
leg was one inch shorter than the right.  However, in order 
to warrant a compensable evaluation shortening of the 
affected lower extremity must be at least one and one quarter 
inches.  An evaluation of 40 percent requires shortening of 
three to three and one half inches.  38 C.F.R. § 4.71a, 
Diagnostic Code 5275.  The left leg is only one inch shorter 
than the right.  As such, a higher rating is not warranted 
pursuant to shortening of the lower extremity.

The Board accepts that the appellant has pain and weakness.  
See DeLuca.  The Board also finds the appellant's own reports 
of symptomatology to be credible.  While it is clear that the 
residuals of this injury causes functional limitation, the 
appellant's symptoms are contemplated by the currently 
assigned 30 percent evaluation and a higher schedular rating 
is not available.  Consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation than such 
currently assigned.  The preponderance of evidence is against 
the claim for a rating in excess of 30 percent for this 
disability.  Accordingly, the claim for a higher rating must 
be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased rating for shell fragment wound to medial aspect, 
right thigh, muscle group XV and shell fragment wound right 
leg, muscle group XI

The appellant has appealed the denial of an increased rating 
for shell fragment wound to medial aspect, right thigh, 
muscle group XV and shell fragment wound right leg, muscle 
group XI.  DC 5315 pertains to Muscle Group XV.  The 
functions of these muscles are as follows: adduction of the 
hip, flexion of the hip, and flexion of the knee.  Group XV 
involves the mesial thigh group (1) adductor longus, (2) 
adductor brevis, (3) adductor magnus, (4) graciis.  Under 
this code, a noncompensable rating is assigned for a slight 
muscle injury, a 10 percent rating when moderate, a 20 
percent rating when moderately severe, and a 30 percent 
rating when there is a severe injury.  See 38 C.F.R. §§ 4.56, 
4.73, DC 5315.  DC 5311 pertains to Muscle Group XI.  Muscle 
Group XI includes the posterior and lateral crural muscles, 
and the muscles of the calf that provide propulsion, plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, flexion of the knee.  The muscles consist of the 
triceps surae (gastrocnemius and soleus), tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and plantaris.  A slight 
injury involving Muscle Group XI warrants a noncompensable 
(zero percent) rating.  A moderate injury warrants a 10 
percent rating; a moderately severe injury warrants a 20 
percent rating; and a severe injury warrants a 30 percent  
rating.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2009).
The appellant's disabilities are rated as 20 percent 
disabling under DC 5315 and 5311.  The ratings contemplate 
moderately severe muscle disability.  To warrant a higher 
rating under either diagnostic code the evidence must show 
severe muscle disability.  

In April 1952, the appellant stepped on a land mine which 
exploded fracturing both bones of his left leg, and causing 
wounds of the flesh of the right leg and his left hand and 
left forearm.  A service treatment record dated in April 1952 
noted that the right leg had large widely debrided wounds-
extensive, calf knee and thigh.  There was no evidence of 
cellulitis and circulation and sensation were ok.  A 
preoperative diagnosis of retained foreign bodies, both lower 
extremities was given in January 1953.  An April 1953 record 
noted healed, wound missile, shell fragment, penetrating both 
legs, no artery or nerve involvement.  Cicatrix of skin, 
multiple, both thighs and foreign bodies retained, both lower 
extremities, shrapnel and impairment (weakness) of the 
anterior thigh group muscles were noted.  Examination in 
August 1953 noted a 1/2 inch scar that was slightly depressed 
up and down the inner aspect of the lower third of the right 
thigh.  It was not inflamed or tender.  The right knee had 
full extension and flexion.  Normal movements in all 
directions was noted.  Cicatrix (2) right thigh was 
diagnosed.  

In July 2004, it was noted that the right leg had some 
swelling and mild deformity secondary to previous surgeries 
and scarring from muscle tissue and skin grafts.  Pulses were 
intact in the lower leg.  

Examination in March 2009 revealed no shooting pains in the 
right leg.  It was noted that the right leg hurts some and 
that the appellant reported burning pain in the thigh once or 
twice a month for several days.  Such was noted to be over 
the lateral aspect of the thigh.  The appellant had some 
decreased range of motion, but was not sure by how much 
weakness, fatigue and incoordination.  No weakness was noted 
but the appellant described numbness in the lateral calf off 
and on.  The appellant had a medial scar 8 x 0.5 inches and a 
scar over the posterior calf 7 inches x 1 cm.  There was 
numbness with the scars but no tenderness other than on the 
left lower leg.  There was no adherence to underlying tissue 
of the scars and skin texture was normal.  There was no 
instability, no ulceration or breakdown, no elevation or 
depression, with the exception of the muscle and skin graft 
over the tibia that was elevated perhaps a cm.  There was 
also no inflammation, edema, keloid formation, induration, 
inflexibility or limitation of motion or impairment of 
function caused by the scars.  Scars other than the lower leg 
scar were superficial and hypopigmented.  Flexion of the 
right knee was 120 degrees and extension 0 degrees, neither 
which gave pain.  The right ankle had normal range of motion 
per CPEP criteria.  The appellant walked hunched over with an 
antalgic gait favoring the left, wide based gait.  It was 
noted that he has a cane that he uses but that he actually 
came in a wheelchair which he owns.  Shell fragment wound to 
the medial aspect of the right thigh muscle group XV and 
shell fragment wound to the right leg muscle group XI were 
diagnosed.

In evaluating the appellant's disabilities, the Board finds 
that the evidence shows that they are no more than moderately 
severe muscle injuries.  In this regard, the Board notes that 
shell fragment penetrating both legs, right leg large widely 
debrided wounds-extensive and slightly depressed scar was 
noted following injury.  However, there was no showing of 
shrapnel fragment wound which resulted in through and through 
or deep penetrating wound, bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts.  An April 1953 record noted healed, 
wound missile, shell fragment, penetrating both legs, no 
artery or nerve involvement.  Furthermore, the VA examination 
conducted in March 2009 revealed some decreased range of 
motion, and occasional pain and numbness in the calf on and 
off.  However, there was no weakness.  In spite of evidence 
showing pain and numbness, there is normal flexion and 
extension of the right knee, and normal range of motion of 
the ankle.  The Board further notes that examination has 
shown no evidence of abnormal hardening or swelling of the 
muscles on contraction, and no visible atrophy of the muscle 
group.  There is also no showing of significant muscle 
strength loss and no tissue loss has been identified.  
Additionally, there has been no evidence of adhesions, tendon 
damage, bone damage, or joint damage.  The March 2009 
examiner specifically indicated that there was no weakness.  

Regarding scars, the appellant had a medial scar 8 x 0.5 
inches and a scar over the posterior calf 7 inches x 1 cm.  
Although there was numbness with the scars, there no 
tenderness, no adherence to underlying tissue of the scars, 
no instability, no ulceration or breakdown, no elevation or 
depression.  There was also no inflammation, edema, keloid 
formation, induration, inflexibility or limitation of motion 
or impairment of function caused by the scars.  The skin 
texture was normal and the scars were superficial and 
hypopigmented.  

The above evidence supports the finding of moderately severe 
muscle disabilities not severe.  The Board notes that the 
appellant is competent to report that his disabilities are 
worse.  However, the evidence demonstrates that a rating in 
excess of 20 percent disabling is not warranted.  
Furthermore, the Board finds that a separate compensable 
rating for scars is not warranted.  The Board notes that 
while the appellant has scars, such has been specifically 
considered in the rating criteria.  The Board notes that a 
moderately severe muscle disability under Diagnostic Code 
5311 and 5315 contemplates entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  The Board also notes that the rating criteria 
prohibit separately rating scars.   

The Board recognizes that the provisions of 38 C.F.R. § 
4.55(a) specifically contemplate the possibility of assigning 
a separate disability rating based on peripheral nerve 
paralysis.  Specifically, 38 C.F.R. § 4.55(a) provides that 
"a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions."  
Here, there is evidence of burning pain in the thigh once or 
twice a month for several days and numbness in the lateral 
calf off and on.  The Board notes that any nerve damage 
appears to affect only the same body part affected by the 
injury itself.  To the extent that the appellant experiences 
numbness and pain, a separate rating under the criteria for 
peripheral nerve paralysis is not warranted.  See 38 C.F.R. § 
4.55(a).  As the appellant's symptoms are limited to his 
right leg, the Board finds a separate rating is not warranted 
for any neurological defects.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation than such currently 
assigned.  
The Board accepts that the appellant has functional 
impairment and pain.  See DeLuca.  The Board also finds the 
appellant's own reports of symptomatology to be credible.  
Nevertheless, neither the lay nor medical evidence reflects 
the functional equivalent of symptoms required for a higher 
evaluation.  In essence, the more probative evidence consists 
of that prepared by neutral skilled professionals, and such 
evidence demonstrates that the currently assigned ratings for 
these disabilities are appropriate.  

Accordingly, the claims are denied.  A 30 percent disability 
rating is not warranted for the appellant's disabilities of 
Muscle Group XI and XV under the criteria of Diagnostic Code 
5311 and 5315.
 
Special Monthly Compensation Based on Aid and Attendance

The appellant has appealed the denial of SMC based on aid and 
attendance.  After review of the evidence, the Board finds in 
the appellant's favor.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if, as the result of service-connected disability, 
the Veteran has an anatomical loss or loss of use of both 
feet, or of one hand and one foot; has blindness in both eyes 
with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the 
following factors will be accorded consideration in 
determining whether the Veteran is in need of regular aid and 
attendance of another person:

(1) the inability of the Veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment. 38 
C.F.R. § 3.352(a).

It is not required that all the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in section 3.352(a) must be 
present for a grant of SMC based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the Veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

In September 2004, the appellant's daughter and wife related 
that the appellant's daily activities consisted of staying in 
bed, getting up and going to the living room and staying on 
the couch.  It was noted that the appellant had to ambulate 
with assistance and that he cannot bathe, use the rest room 
or dress without assistance.  In October 2004, it was noted 
that the appellant was very unsteady on his feet and that he 
fell frequently.  The examiner noted that the appellant was 
unable to shower or bath himself, and that he cannot get up 
out of bed on his own.  It was noted that he cannot feed or 
dress himself on a regular basis, and that he cannot even 
stand up straight anymore because of the changes in his 
muscularity of the lumbar spine.  

The evidence shows that, in a December 2008 SMC 
questionnaire, Dr. B related that the appellant's 
disabilities confine him to his home and immediate premises.  
Dr. B noted that the appellant cannot get out of his house 
without assistance and that the appellant was bedridden which 
contemplates the appellant remaining in bed because of the 
inability to ambulate.  When asked if there was 
incapacitation, mental or physical, requiring assistance to 
protect claimant from the hazards or danger incident to daily 
environment, Dr. B replied yes and noted that the appellant 
is a fall risk and that he needs assistance to keep his 
medication straight.  It was noted that the appellant needs 
assistance to dress and undress, to get to the bathroom and 
shower.  

The appellant's representative has related that the appellant 
is wheelchair bound.  In the March 2009 VA compensation and 
pension examination, it was noted that the appellant lived 
with his wife and that he cannot really do housework or yard 
work because of pain and weakness.  It was noted that his 
wife's health is also bad.  The examiner noted that the 
appellant cannot stand long enough to cook a meal.  It was 
further noted that he can do most of his self care but he has 
a home aide who comes in three times a week to help him with 
showering.  It was noted that he can toilet on his own.  

The Board finds that the evidence supports a grant of SMC 
based on aid and attendance.  In this regard, the Board notes 
that the evidence shows the appellant is bedridden and needs 
the assistance of another to dress, bath and use the 
bathroom.  Furthermore, the appellant has been deemed a fall 
risk and requires assistance with his medication.  See 38 
C.F.R. § 3.352(a).  It has also been shown that the appellant 
cannot stand long enough to cook a meal and is wheelchair 
bound.  In light of the medical and lay evidence summarized 
above, the Board finds that the appellant is unable to 
function in an appropriate manner without aid and assistance 
and that he is in need of the regular aid and attendance of 
another person due to his service-connected disabilities.  
Accordingly, special monthly compensation based on regular 
need for aid and attendance is warranted and the claim is 
granted.  

To the extent that the AOJ may believe that a single 100 
percent evaluation is required, the law does not contain such 
requirement.  The Board is bound by the law and regulations.  


Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
appellant has not required frequent periods of 
hospitalization for his disabilities and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  The Board is mindful of the January 2005 findings 
that the appellant had episodes of panic disorder and anxiety 
which was related to posttraumatic stress disorder from the 
war.  These manifestations are not contemplated by the rating 
criteria.  See Thun, supra.   However, such would be 
separately ratable.  Any psychiatric manifestations are not 
for extra scheduler consideration but rather for the AOJ to 
consider separately.  Therefore, referral of the case for 
extra-schedular consideration is not in order.  






ORDER

A 60 percent disability rating for left total knee 
arthroplasty with history of shell fragment wounds, tibia and 
fibula is granted, subject to the laws and regulations 
governing the payment of VA benefits.  

A rating higher than 30 percent disabling for shell fragment 
wounds, left forearm and hand with retained foreign body, 
muscle group IX (dominant) is denied.  

A rating higher than 30 percent disabling for shell fragment 
wound to left leg, muscle group XII is denied.    

A rating higher than 20 percent disabling for shell fragment 
wound to medial aspect, right thigh, muscle group XV is 
denied.  

A rating higher than 20 percent disabling for shell shell 
fragment wound right leg, muscle group XI is denied.  

SMC based on the need for regular aid and attendance is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


